        Case 2:19-cr-00090-MCE Document 101 Filed 04/12/21 Page 1 of 2

                       SPECIAL CONDITIONS OF RELEASE
                                                     Re: Christian, Eva Symone
                                                     No.: 2:19-CR-00090-2 MCE
                                                     Date: April 9, 2021
1. You must report to and comply with the rules and regulations of the Pretrial Services
   Agency;

2. You must report by telephone to the Pretrial Services Agency on the first working day
   following your release from custody;

3. You are released to the third-party custody of Sherise Griffith and you must reside with
   your custodian and not move or absent yourself from this residence for more than 24 hours
   without the prior approval of the pretrial services officer;

4. You must cooperate in the collection of a DNA sample;

5. You must restrict your travel to Eastern District of California unless otherwise approved in
   advance by the pretrial services officer;

6. You must not apply for or obtain a passport or any other travel documents during the
   pendency of this case;

7. You must not possess, have in your residence, or have access to a firearm/ammunition,
   destructive device, or other dangerous weapon; additionally, you must provide written
   proof of divestment of all firearms/ammunition currently under your control;

8. You must refrain from excessive use of alcohol or any use of a narcotic drug or other
   controlled substance without a prescription by a licensed medical practitioner; and you
   must notify Pretrial Services immediately of any prescribed medication(s). However,
   medicinal marijuana prescribed and/or recommended may not be used;

9. You must submit to drug and/or alcohol testing as approved by the pretrial services officer.
   You must pay all or part of the costs of the testing services based upon your ability to pay,
   as determined by the pretrial services officer;

10. You must not associate or have any contact with victims or witnesses in this pending
    federal case, unless in the presence of counsel or otherwise approved in advance by the
    pretrial services officer;

11. You must report any contact with law enforcement to your pretrial services officer within
    24 hours;
        Case 2:19-cr-00090-MCE Document 101 Filed 04/12/21 Page 2 of 2

12. Following your release from custody, you must complete a 14-day quarantine period at
    your residence. During this 14-day quarantine period, you must remain inside your
    residence at all times except for medical needs preapproved by the Pretrial Services
    Officer. You must comply with any and all telephonic and virtual (video) reporting
    instructions given to you by the Pretrial Services office;

13. Following the 14-day quarantine period, you must attempt to obtain a COVID-19 test with
    a medical provider at a location approved by the Pretrial Services Officer, and you must
    report the results of your COVID-19 test to Pretrial Services immediately upon receipt;

14. Upon completion of the 14-day quarantine period and after you have submitted a negative
    COVID-19 test result to Pretrial Services, you must participate in the following location
    monitoring program component and abide by all the requirements of the program, which
    will include having a location monitoring unit installed in your residence and a radio
    frequency transmitter device attached to your person. You must comply with all
    instructions for the use and operation of said devices as given to you by the Pretrial Services
    Agency and employees of the monitoring company. You must pay all or part of the costs
    of the program based upon your ability to pay, as determined by the pretrial services officer;

   CURFEW: You must remain inside your residence every day from 5:00pm to 8:00am, or
   as adjusted by the pretrial services officer for medical, religious services, employment or
   court-ordered obligations.

15. You must participate in the Better Choices court program and comply with all the rules and
    regulations of the program. You must remain in the program until released by a pretrial
    services officer. In accordance with this condition, you must appear before the Deborah
    Barnes, on May 18, 2021 at 11:00am.
